Mellen C. J.
at the adjourned session of this Court in Cumberland, in April 1825, delivered the opinion of the Court as follows.
For some time prior to January 10, 1820, the parties in this suit were tenants in common of the north half of the township in question; and on that day they came to a division; and Gray, by his deed of that date, sold and released all his right to the demanded premises (being part of said north half) to Williams; and Williams sold and released to Gray all his right to the residue of said north half.
This deed from Gray is a good title as against him; and unless he has since that time acquired a title paramount to this, and of which he has a legal right to avail himself in this action, the de-mandant is entitled to recover. Whether he has acquired such a title is the question. The facts in the case are few and simple.
A year before the division, viz. on the 4th of January 1819, the whole of said township was sold, pursuant to law, by the sheriff of the county, for the payment of the taxes which had been assessed thereon for the seven next preceding years. It was purchased by Hill & McLaughlin for $61 10; and the sheriff gave them a deed of it, reserving to the proprietors or owners the right of redeeming it within two years. On the 13th of March 1820, Gray paid the purchasers $69 11 by way of redeeming the property sold; and they thereupon gave him a deed, whereby they sold and released to him all their right in said township. On these facts the tenant grounds his defence. From a view of them it appears that as the township had been sold a year before the execution of the division deeds, Gray and Williams, at the time of making those deeds, had no right or title remaining in them but the right of redemption; and the right of redeeming the demanded premises was conveyed to and vested in Williams by virtue of Gray's deed of Jan. 10, 1820. What then was the effect of Gray’s payment to Hill & McLaughlin, and of their deed to Gray 9 The answer to this questiou will settle this cause.
*213It is not necessary in this cause to decide whether Hill & McLaughlin could, during the two years, sell the same land to a stranger, and thereby subject the original proprietors to the inconvenience and necessity of redeeming the lands of such stranger; the facts do not present this question. Whatever Gray did was in the form of redeeming the lands; and the deed which he received of the purchasers, contains merely a release of their right, without any reservation of a right of redemption, as would probably have been the case had the conveyance been made to a stranger. Nor need we decide the effect of such a deed. We place the decision of the cause on another ground.
It is a well settled principle of law that if A sells with warranty to B, a piece of land to which he has no title ; and after-wards purchases a good title ; such title thus procured shall enure to the use and benefit of B ; — because A is estopped, by his deed to B, to demand the land of him, or deny his own right to convey what he undertook to convey to him. Co. Lit. 47, b, and note 307. Fairtitle v. Gibbs 2 D. & E. 171. Jackson v. Metcalf 10 Johns. 91. McCracken v. Wright 14 Johns. 193. Jackson v. Stevens 16 Johns. 110. And there are also several cases by which it is decided that although a deed contains no covenants of warranty, still the grantor shall never be permitted to aver that he had no title to the land at the time of conveyance, and thus to claim against his own deed, in consequence and in virtue of an after-acquired title. To this point may be cited Jackson v. Bull 1 Johns. Cases 91, and same v. Murray 12 Johns. 201. These cases seem not to have been decided on the ground of estoppel technically considered. Perhaps, however, it is not necessary particularly to notice this distiction between the two classes of cases abovementioned, because the deed to Williams contains a special covenant of warranty on the part of Gray, against all persons claiming from, by or under him or his heirs. This covenant must surely be as binding on him in this action as it would be if his heir or assignee was the defendant and the defence should succeed. According to the true intent and spirit of his covenant, it must be construed to extend as well to his own acts, as to the claims of those claiming from, by or under him. Should the defence in this action prevail, it must prevail in consequence of *214Gray’s own act in procuring the alleged title from Hill & McLaughlin. Against this act and claim his covenant binds him ; and, therefore, according to all the authorities, he is now estopped to claim the demanded premises against his own deed to the demandant. We see no principles on which the defence can be supported. In redeeming the lands, Gray must be considered as the agent of Williams, so far as his interest extended. And if Williams has not already reimbursed the monies advanced by Gray for the purpose of redemption, he stands legally liable for the amount. For the present action is a ratification on the part of Williams of the act of Gray in redeeming the lands.
Let a default be entered, and judgment for the demandant.